Citation Nr: 1429627	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a not otherwise specified depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1967 to July 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for PTSD.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD and a not otherwise specified depressive disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for PTSD is warranted secondary to his traumatic combat-related experiences in the Republic of Vietnam and/or his 1968 in-service motor vehicle accident.  

In reviewing the Veteran's service personnel records, the Board observes that the Veteran was stationed in the Republic of Vietnam with the Army's 1st Air Cavalry Division from July 1968 to July 1969.  His military occupation was electronic instrument repairman.  The Veteran's service treatment records reflect that the Veteran was injured in a 1968 motor vehicle accident.  Service connection has been established for facial scar residuals associated with the in-service motor vehicle accident.  

The clinical record is not clear as to the etiology of the Veteran's PTSD.  VA clinical documentation dated in 2008, 2009, and 2011 states that the Veteran reported experiencing combat-related events while in the Republic of Vietnam and was repeatedly diagnosed with PTSD.  The PTSD diagnoses were not specifically attributed to his Republic of Vietnam experiences.  The report of a January 2011 VA PTSD examination states that the Veteran was diagnosed with chronic PTSD and a not otherwise specified depressive disorder.  The examiner concluded that the diagnosed psychiatric disability "is less likely as not (less than 50/50 probability) caused by or a result of his fear of hostile forces during his service in Vietnam."  She commented that: the Veteran "denied fear, helpless, or horror attributed to the actual military combat experiences;" "it is the experiencing he had post-service with the biker gang that he endorses fear, helplessness or horror with;" and "furthermore, he reports numerous other traumatic incidents capable of producing PTSD (assaults, house set on fire, serious vehicle accidents)."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that additional VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after March 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disabilities after March 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2011.  

3.  Schedule the Veteran for the VA psychiatric evaluation in order to determine the nature and severity of his acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's experiences in the Republic of Vietnam and/or in-service motor vehicle accident; or otherwise originated during active service.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD and a not otherwise specified depressive disorder.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

